DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 267-277 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 267-277 directed to invention non-elected without traverse.  Accordingly, claims 267-277 have been cancelled.

Reasons For Allowance
Claims 263-266 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 263-266, respectively.  In particular, the prior art does not teach or suggest an integrated circuitry comprising a plurality of elongated cooling conduits running generally parallel the mean outermost global surface within the insulator; field effect transistor channel regions and source/drain regions within the elemental-form silicon-comprising material that is over the cooling conduits; and cooling fluid within the cooling conduits in physical touching contact with the channel regions as recited in claim 263; or a plurality of elongated cooling conduits running generally parallel the mean outermost global surface within the insulator; field effect transistor channel regions and source/drain regions within the elemental-form silicon-comprising material that is over the cooling conduits, no portion of the source/drain regions being directly above any cooling conduit; and cooling fluid within the cooling conduits as recited in claim 264; or a plurality of elongated cooling conduits running generally parallel the mean outermost global surface within the insulator; field effect transistor channel regions and source/drain regions within the elemental-form silicon-comprising material that is over the cooling conduits, the source/drain regions having flat bottoms physically touching an upper surface of the insulator that is over the monocrystalline silicon-containing material; and cooling fluid within the cooling conduits as recited in claims 265 or a plurality of elongated cooling conduits running generally parallel the mean outermost global surface within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK S CHEN/Primary Examiner, Art Unit 2893